DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 2, 4-16, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-14, and 18 of U.S. Patent No. 11,031,328.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 2, 4-16, and 20 of the instant application are anticipated by patent claims 1-3, 5-14, and 18 in that claims 1-3, 5-14, and 18 of the patent contain all the limitations of claims 1, 2, 4-16, and 20 of the instant application. Claims 1, 2, 4-16, and 20 of the instant application therefore are not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
Application claims		Patent Claims
1				1
2				2
4				8
5				9
 6				10
7				1
8				3
9				5
10				6
Application claims		Patent Claims
                                        11				    7
12				11
13				12
14				13
15				14
                                                    16				    1
20				18



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
2.	Claims 3 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with the method of claim 1, wherein the insulating
member of the connection structure includes a photoimagable dielectric (PID) material, and the core substrate includes a non-PID material; the method of claim 16, wherein the least one
electronic device includes an additional semiconductor chip; the method of claim 16, wherein the at least one cavity includes a first cavity and a second cavity, and the least one electronic device includes an additional semiconductor chip disposed in the first cavity, and at least one passive component disposed in the second cavity; and/or the method of claim 16, wherein at least one of
the first insulating layer and the second insulating layer includes a photoimagable dielectric (PID).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        10/17/22